DETAILED ACTION

Response to Arguments
Applicant's arguments filed 09/03/2021 have been fully considered but they are not persuasive. 
Applicant’s amendments are not persuasive in view of the prior art and applicant has not explained how these amendments overcome the prior art.  Applicant has amended the claims to store the video frame with overlay in a database and to perform another query in regards to the stored video frame with overlay and retrieve the video frame with overlay (i.e. to perform the distance processing) which were previously presented in dependent claims 7-8 (which are now cancelled).  These amended limitations are a mere duplication of parts.  MPEP 2144.04 (VI)(B) states a mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  The primary reference Bean discloses overlaying the video stream with an AR content overlay and describes data relating to the invention is stored (para. 0094 for storing data).  Bean also discloses connection to databases (which are well-known for storing data in para. 0015).  However, since Bean does not explicitly state the AR data with overlay is stored in the database, the examiner has previously used Ebersole to show the obvious teachings of storing AR application data remotely at a dataset (i.e. previously dependent claim 7).  Therefore, as long as the video stream with AR content overlay is to be stored (which Bean/Ebersole discloses), then the additional query input and retrieval is a mere duplication of parts (which has been previously stated by the examiner in regards to cancelled claim 8 in view of the Lee reference).
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Consideration - 35 USC § 101
	Claim 20 was considered for 35 U.S.C. 101.  However, per applicant’s original filed specification [0038] states: In the context of this document, a storage device is not a signal.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 10-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bean et al. (herein after will be referred to as Bean) (US 20170213387) in view of Roman (US 20150241172) in view of Lee (US 20120113109) and in further view of Ebersole (US 20020010734).

Regarding claim 1, Bean discloses a method, comprising:
initiating, using at least one camera of an information handling device, a video feed operated by a user, a live video feed; [See Bean [0017] Camera with AR device (i.e. user wearing/operating AR device).  Also, see 0016, live video stream.]
enabling another user, operating a remote device, access to the live video feed;  [See Bean [0040] UI (152) enables a user to control one or more actions of client device (120) remotely.  Also, see 0042, AR overlay program includes distance information for elements of an image.  Also, see 0008, AR device corresponding to a user (i.e. user wearing AR device)…Therefore, the user UI cited in para. 0040 is a different/another user.]
receiving, at the information handling device and from the another user, [See Bean [0040] UI (152) enables a user to control one or more actions of client device (120) remotely.  Also, see 0042, AR overlay program includes distance information for elements of an image.  Also, see 0008, AR device corresponding to a user (i.e. user wearing AR device)…Therefore, the user UI cited in para. 0040 is a different user and interacts remotely with the AR device and its overlay distance program.]
identifying, using an image analysis technique, the one or more objects specified by the identification request;  [See Bean [0045 and 0074] Image recognition programs to analyze/identify elements of interest, which in para. 0045, are from a received user input.  Also, see 0031, UI (152) of computing system (150) emulates AR output device (125).  Also, see 0040, UI (152) enables a user to control one or more actions of client device (120) remotely.  Also, see 0042, AR overlay program includes distance information for elements of an image.]
filtering out, based on distance information, the one or more objects outside of the predetermined distance; and [See Bean [0046-47] AR overlay program identifies the one or more elements of interest within the received image based on user preferences or based on additional information (where para. 0042 states additional information to include distance information) associated with an element of an image.  Therefore, say 10 vehicles are in the image but only 5 are selected due to the distance requirement…then the 5 vehicles not selected will be filtered out.]
providing, subsequent to the filtering and on a display, associated with the information handling device, a visual overlay on the live video feed comprising an indication of the distance information for each of the one or more objects within the predetermined distance. [See Bean [0046-47] AR overlay program identifies the one or more elements of interest within the received image based on user preferences or based on additional information (where para. 0042 states additional information to include distance information) associated with an element of an image.  Also, see 0016, AR content overlay superimposed in the video stream based on analyzed video stream.  Also, see Fig. 5, Display (509).  Also, see 0016, live video stream.]
storing, in an accessible database, a frame of the video feed containing the visual overlay; 
Bean does not explicitly disclose

storing, in an accessible database, a frame of the video feed containing the visual overlay; 
receiving at the information handling device, another query input associated with the one or more objects, wherein the another query input comprises a distance attribute corresponding to the predetermined distance;
identifying, using at least one distance sensor of the information handling device, distance information from the information handling device to the one or more objects; and
However, Roman does disclose
identifying, using at least one distance sensor of the information handling device, distance information from the information handling device to the one or more objects; and [See Roman [Fig. 21] Distance is displayed corresponding to object.  Also, see 0020, range sensor.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Bean to add the teachings of Roman, in 
Bean (modified by Roman) do not explicitly disclose

storing, in an accessible database, a frame of the video feed containing the visual overlay; 
receiving at the information handling device, another query input associated with the one or more objects, wherein the another query input comprises a distance attribute corresponding to the predetermined distance;
retrieving, based on the another query input, the stored frame containing the visual overlay.  
However, Lee does disclose
receiving, [See Lee [0024] Search query for image data uses depth information/depth map…used to search for visual features of an image.]
receiving at the information handling device, another query input associated with the one or more objects, wherein the another query input comprises a distance attribute corresponding to the predetermined distance; [See Lee [0024] Search query for image data uses depth information/depth map…used to search for visual features of an image.  The claiming of another search query is just duplication of parts which is determined obvious by the courts in the MPEP.]
retrieving, based on the another query input, the stored frame containing the visual overlay.  [See Lee [0024] search query in regards to image data in a database.  Therefore, the image data will be retrieved from the database in regards to the search query.  The claiming of another search query is just duplication of parts which is determined obvious by the courts in the MPEP.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Bean (modified by Roman) to add the teachings of Lee, in order to apply the search depth query with the UI user remotely interacting the user wearing the AR device in Bean such that the UI user obtains additional information related to what the AR overlay program is processing.  This would be to improve upon image search by providing a more accurate search technology [See Lee [0009]].
Bean (modified by Roman and Lee) do not explicitly disclose
storing, in an accessible database, a frame of the video feed containing the visual overlay; 
However, Ebersole does disclose
storing, in an accessible database, a frame of the video feed containing the visual overlay; [See Ebersole [0007 and Fig. 4] AR applications store the resultant data (i.e. video) remotely at a database.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Bean (modified by Roman and Lee) to add the teachings of Ebersole, in order to store the video data remotely at a database (wherein Bean discloses the AR device connected to a database in para. 0015).  This will improve upon memory consumption in AR devices.

Regarding claim 2, Bean (modified by Roman, Lee and Ebersole) disclose the method of claim 1.  Furthermore, Bean discloses
wherein the information handling device is an augmented reality capable device.  [See Bean [0017 and Fig. 5] AR device with display.  Also, see 0021, AR headset.]


wherein the information handling device is a mobile device selected from the group consisting of: a user wearable headset, a smart phone, and a tablet.  [See Bean [0021] Smart phone or AR headset.]

Regarding claim 10, Bean (modified by Roman, Lee and Ebersole) disclose the method of claim 1.  Furthermore, Bean discloses
further comprising updating, in the visual overlay, the distance information responsive to detecting a change in a distance between the information handling device and the object.  [See Bean [Fig. 3] Determine a change for an element of interest and modify AR output.]

Regarding claim 11, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 11.  Furthermore, Bean discloses
a processor; a memory device that stores instructions executable by the processor to: [See Bean [0021] Client device is a computing system.]

Regarding claim 12, see examiners rejection for claim 2 which is analogous and applicable for the rejection of claim 12.

Regarding claim 13, see examiners rejection for claim 4 which is analogous and applicable for the rejection of claim 13.

Regarding claim 19, see examiners rejection for claim 10 which is analogous and applicable for the rejection of claim 19.

Regarding claim 20, see examiners rejection for claim 11 which is analogous and applicable for claim 20.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bean (US 20170213387) in view of Roman (US 20150241172) in view of Lee (US 20120113109) in view of Ebersole (US 20020010734) and in further view of Oh et al. (herein after will be referred to as Oh) (US 20190293609).

Regarding claim 3, Bean (modified by Roman, Lee and Ebersole) disclose the method of claim 1.  Furthermore, Bean does not explicitly disclose
wherein the at least one distance sensor is a time-of-flight (ToF) sensor.  
However, Oh does disclose
wherein the at least one distance sensor is a time-of-flight (ToF) sensor.  [See Oh [0070] ToF camera is employed.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Bean (modified by Roman, Lee and Ebersole) to add the teachings of a Oh, in order to incorporate a obvious well-known ToF camera that calculates distance information with the AR device of Bean which already determines .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Storer (US 20200314356) – Fig. 3 – Motion search query using motion metadata.  Also, see para. 0062, metadata includes distance of moving objects.


THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES T BOYLAN/Primary Examiner, Art Unit 2486